Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 4, 2022

                                      No. 04-22-00126-CR

                                       Albino CEDILLO,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 2020-0019-CR
                           Honorable Steve Hilbig, Judge Presiding


                                         ORDER

        Appellant’s brief was originally due by July 5, 2022 and was not filed. In lieu of the
brief, appellant filed a motion requesting a thirty-day extension of time. In his motion, counsel
explained he had experienced an unexpected death in his immediate family, significantly
impacting his schedule. We granted the extension and ordered appellant to file his brief by
August 4, 2022. On July 26, 2022, appellant filed a second motion requesting a second thirty-
day extension of time. Counsel requested additional time because he was preparing for a four-
day jury trial. We granted the extension, ordered appellant to file his brief by September 6,
2022, and advised counsel further extensions of time would be disfavored absent extraordinary
circumstances. On September 6, 2022, appellant filed a third motion requesting until September
30, 2022 to file his brief. Counsel stated he has been unable to dedicate time to prepare the brief
because of his heavy work schedule, numerous medical appointments, and inability to
concentrate due to the recent family tragedy. We granted the extension, ordered appellant to file
his brief by September 30, 2022, and again, advised counsel no further extensions of time would
be granted absent extraordinary circumstances. On September 28, 2022, appellant filed a fourth
motion requesting a thirty-day extension of time to file his brief. Counsel states he has been ill
and is working under the influence of medication, making it difficult to concentrate.

        We recognize the extraordinary circumstances impacting counsel and his ability to
prepare the brief. However, this court requires compliance with the appellate deadlines in order
to ensure the prompt and efficient administration of justice. See TEX. R. APP. P. 38.6(d).
Accordingly, in the interest of justice, we order this appeal abated and remand this case to the
trial court for the appointment of new appellate counsel by October 19, 2022. We further order
the trial court clerk to file a supplemental clerk’s record in this court no later than ten days after
the trial court signs an order appointing new appellate counsel.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court